Exhibit 10.15
PROMISSORY NOTE
Principal Amount: $250,000
Date of Note: June 16, 2011
THIS PROMISSORY NOTE (the “Note”) is entered into between Veramark Technologies,
Inc., a corporation organized under the laws of Delaware (the “Licensee”), and
Asentinel LLC, a Tennessee limited liability company (“Asentinel”).
In consideration of the grant of the license by Asentinel to Licensee, pursuant
to the Nonexclusive Patent License and Settlement Agreement, dated as of
June 16, 2011 between the Licensee and Asentinel (“License Agreement”), Licensee
hereby promises to pay to the order of Asentinel the principal sum of Two
Hundred Fifty Thousand and No/100 Dollars ($250,000.00).
Payment. The principal shall be payable to Asentinel at International Place
Tower 2, 6410 Poplar Avenue, Suite 200, Memphis, Tennessee 38119, or at such
other place as Asentinel or the holder hereof may designate in writing.
Maturity Date. The maturity date of this Note is June 16, 2012 (the “Maturity
Date”).
Default and Post-Maturity Interest. If the Note is not paid on or before the
Maturity Date, interest will accrue on any unpaid balance of principal, interest
and other charges arising under this Note at the maximum lawful rate of interest
permitted by applicable law on such date, or on the date hereof, whichever is
greater.
Default and Remedies. Licensee shall be in default under this Note upon the
occurrence of any one of the following events: (1) the failure to pay, when due,
any amount required to be paid pursuant to the terms of this Note; and
(2) Licensee shall file, or have filed against Licensee, or otherwise be
subjected to any voluntary or involuntary bankruptcy, receivership, arrangement
or other insolvency proceeding or shall make an assignment for the benefit of
creditors. Upon default Asentinel may, at its option, declare the entire unpaid
balance of principal, and any other amounts due or remaining outstanding and
unpaid under this Note immediately due and payable without notice or demand and
at any time. Upon default Asentinel shall have all of the rights and remedies
set forth herein and, in addition, all rights and remedies as allowed and
provided by applicable laws, all of which shall be cumulative and may be
exercised successively or concurrently and in any order at the election of
Asentinel. Upon default, Asentinel, at its option, may terminate the License
Agreement and the license granted to the Licensee.
Purpose. Licensee acknowledges and agrees that the purpose of this Note is part
of the Licensee’s consideration to Asentinel for acquiring the license pursuant
to the License Agreement.
Prepayment. Licensee may prepay this Note in whole or in part at any time on one
Business Day’s notice without any penalty or prepayment fee.
Costs of Collection and Enforcement. Licensee agrees to pay all costs of
collection and enforcement of this Note, including, but not limited to,
reasonable attorneys’ fees and expenses paid or incurred by Asentinel as a
result of such collection or enforcement, whether or not a lawsuit is filed with
respect thereto, and including any administrative, appellate, receivership
and/or bankruptcy proceedings.

 

 



--------------------------------------------------------------------------------



 



No Assignment or Assumption. This Note cannot, without the express written
consent of Asentinel, be assigned or assumed by any person or entity.
Waiver. Licensee hereby waives demand, presentment, protest, notice of
non-payment, dishonor, and notice of dishonor of the Note. Licensee further
waives (a) any right to immunity from any action or proceeding relating to this
Note and any immunity or exemption of any property, wherever located, from
garnishment, levy, execution, seizure or attachment prior to or in execution of
judgment, or sale under execution or other process for the collection of debts;
(b) any right to interpose any setoff or non-compulsory counterclaim or to plead
laches or any statute of limitations as a defense in any such action or
proceeding; and (c) all provisions and requirements of law for the benefit of
Licensee now or hereafter in force and effect. Failure of Asentinel to exercise
any right or remedy in the event of a default hereunder shall not constitute a
waiver of the right to exercise such right or remedy in the event of a
subsequent default. Waiver by Asentinel at any time of any right conferred by
this Note or any agreement securing same will not apply to any future occasion
nor affect Asentinel’s future exercise of said right or any other rights which
Asentinel may have. No waiver of any right or remedy by Asentinel shall be
effective unless made in writing and signed by Asentinel.
No Usury. In no event shall any agreed or actual interest or other charge made
or taken on the Note exceed the limits (if any) imposed or provided by law
applicable from time to time to the Note. In the event the interest provisions
or any other charges provided for by this Note shall result at any time or for
any reason in an effective rate of interest or a charge that exceeds or
transcends the maximum rate of interest or the maximum charge permitted by
applicable law, then without further agreement or notice the obligation to be
fulfilled shall automatically be reduced to such limit and all sums received by
Asentinel in excess of those lawfully collectible as interest or a charge shall
be applied against the principal of the Note immediately upon Asentinel’s
receipt thereof, with the same force and effect as though the payor had
specifically designated such extra sums to be so applied to principal and
Asentinel had agreed to accept such extra payments as a premium-free prepayment.
Amendment; Notices. This Note cannot be modified or amended except by written
instrument signed by Asentinel. Any notice required to be given to Licensee
shall be deemed sufficient if delivered personally to Licensee or if mailed,
postage prepaid, to Licensee’s address as it appears in this Note (or, if none
appears, to any address for Licensee then registered in Asentinel’s records).
Applicable Law and Binding Effect. This Note shall be governed by the rights and
liabilities of the parties hereto determined in accordance with the internal
laws (as opposed to conflicts of law provisions) and decisions of the State of
Tennessee. Licensee agrees and stipulates that service of process in any action
or proceeding brought in connection with this Note shall be properly made if
mailed by registered or certified mail, postage prepaid, to the address for
Licensee then registered in Asentinel’s records for Licensee and that any
process so served shall be effective ten (10) days after mailing. No provision
of this Note shall limit Asentinel’s right to serve legal process in any other
manner permitted by law. Whenever possible each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be determined to be invalid or
unenforceable under applicable law, such provision shall be invalid or
unenforceable only to the extent of such invalidity or unenforceability, without
invalidating or making unenforceable the remainder of such provision or the
remaining terms and provisions of this Note. Whenever in this Note reference is
made to Asentinel such reference shall be deemed to include its successors,
transferees and assigns and the rights and benefits of Asentinel under this Note
shall inure to the benefit of said successors, transferees and assigns. Whenever
in this Note reference is made to Licensee, such reference shall be deemed to
include Licensee’s successors, and permitted transferees and assigns and the
terms, conditions and obligations of this Note shall be binding upon and shall
inure to the benefit of successors, and permitted transferees and assigns.
Licensee’s successors, permitted transferees and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for Licensee.

 

2



--------------------------------------------------------------------------------



 



Jurisdiction and Venue; Waiver of Jury Trial. LICENSEE HEREBY KNOWINGLY AND
VOLUNTARILY AGREES THAT THE JURISDICTION AND VENUE FOR ANY ACTION INSTITUTED BY
ASENTINEL TO COLLECT UPON OR OTHERWISE ENFORCE THIS NOTE SHALL BE IN THE COUNTY
OF SHELBY IN THE STATE OF TENNESSEE. LICENSEE FURTHER KNOWINGLY AND VOLUNTARILY
WAIVES THE RIGHT TO HAVE A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED ON
THIS NOTE, OR AGREEMENTS EXECUTED IN CONNECTION WITH THE NOTE, OR ANY OTHER
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF EITHER PARTY. LICENSEE ACKNOWLEDGES AND AGREES THAT THIS PROVISION IS
A MATERIAL INDUCEMENT TO ASENTINEL IN EXTENDING CREDIT TO LICENSEE, THAT
ASENTINEL WOULD NOT HAVE EXTENDED SUCH CREDIT WITHOUT THIS PROVISION, AND THAT
LICENSEE HAS BEEN REPRESENTED BY AN ATTORNEY OR HAS HAD AN OPPORTUNITY TO
CONSULT WITH AN ATTORNEY IN CONNECTION WITH THIS PROVISION AND UNDERSTANDS THE
LEGAL EFFECT OF THIS PROVISION.
By executing this Note, Licensee acknowledges having read the terms and
provisions of the Note and having voluntarily agreed to the terms and provisions
hereof.
Executed to be effective on the date first written above.

                  LICENSEE:    
 
                Veramark Technologies, Inc.    
 
           
 
  By:   /s/ Anthony C. Mazzullo
 
   
 
           
 
  Its:   President and CEO    

 

3